DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow separator claimed in claim 11, the analytical device, the analysis device, labelling zone and detection zone claimed in claim 14, and the diversion channel claimed in claim 15  must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-4, 7-8, 10 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or the applicant, regards as the invention.
Claim 3 recites “the curved geometry of the injection nozzle inlet”. It is unclear how claim 3 further limits claim 1 because the injection nozzle claimed in claim 1 is not required to have a curved geometry. For purposes of compact prosecution, the nozzle has a trapezoidal geometry i.e. a quadrilateral with no sides parallel or having not more than one pair of parallel sides. 
Regarding claim 7, the term “may be” render the claim indefinite because it is unclear whether the limitations following the terms are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the limitations are considered optional. 
Regarding claims 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the limitations are considered optional and the first channel has any quadrilateral shape. 
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of compact prosecution, the limitations are considered optional.
Claim 15 recites “the diversion channel is for diversion a part of the lateral cross-section and/or the vertical cross-section of the contacting fluid flows”. There is insufficient antecedent basis for “the diversion channel” limitation in the claim. In addition, it is unclear what a part of a lateral cross-section and/or the vertical cross-section is limited to.  The term vertical cross section and lateral cross sections of the contacting fluid flows are not defined in the instant specification and a person of ordinary skill wouldn’t be appraised of the scope of the claimed invention. For purposes of compact prosecution, the limitation requires a channel for diverting any portion of a contacting fluid flow. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haussecker et al (US Publication 2004/0043506 cited in the IDS) in view of Litzen et al (“Zone Broadening and Dilution in Rectangular and Trapezoidal Asymmetrical Flow Field-Flow Fractionation Channels” cited in the IDS).
 Regarding claim 1, Haussecker teaches a fluidic device (referred to as a body structure in [0023]) comprising a separation channel (referred to as a center channel 30 in [0023] having at its upstream end a junction (44), a first channel (referred to as a third focusing channel 46 in [0023])  for supplying a first fluid flow (such as a sample fluid), a second channel (referred to as a second focusing channel in [0023])  for supplying a second fluid flow (such as flows of sheath fluid), where the first and second channel meet at the junction (see Figure 2), wherein the first and second channels are adapted to provide the first fluid flow in the separation channel sheathed by the second fluid flow, such that the first fluid flow does not contact the separation channel walls (see [0019], which recites “the flows of sheath fluid entering the center channel 12 through the junction 18 combine to form a discrete sheath 24 around the flow of sample fluid” wherein the first fluid corresponds to the sample fluid and the second fluid corresponds to the discrete sheath 24), wherein the separation channel, the first and second channels are provided as a unitary piece (see [0038]-[0040]) (moreover the courts have ruled that making parts integral is  a matter of obvious engineering choice,  re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349) or where the separation channel and the first and second channels are provided as a non-unitary piece comprising a plurality of parts, the parts are of the same material.
Haussecke does not explicitly teach a fluidic device including a first channel comprising at one of its end an injection nozzle inlet, wherein the injection nozzle inlet has a curved geometry or a triangular geometry or a trapezoidal geometry.
In the analogous art of providing field-flow fractionation channels, Litzen teaches a channel having an injection nozzle having a trapezoidal geometry (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the trapezoidal geometry of the channel of Litzen into the fluidic device disclosed by Haussecke for the benefit of regulating longitudinal flow velocity (see abstract), limiting zone broadening and dilution, and decrease the detection limit (see second column on page 1004, which recites “in analytical fractionations, it is often desired to keep the dilution of a sample zone low in order to decrease the detection limit … The dilution is influenced both by the zone broadening and by the retention volume, Vt, and may therefore depend on channel design and shape”). 
Regarding claim 4, the combination of Haussecke and Litzen teaches the fluidic device of claim 3 wherein the cross section of the injection nozzle inlet exceeds the cross section of the first channel (see Figure 1 of Litzen). 
Regarding claim 5, the combination of Haussecke and Litzen teaches the fluidic device of claim 1.
The combination does not explicitly teach a fluidic device wherein the volume of a separation channel is at most 5,000 millimeters cubic.
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the volume of a separation channel because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Regarding claim 6, the combination of Haussecke and Litzen teaches the fluidic device of claim 1 
The combination does not explicitly teach a fluidic device wherein the volume of a separation channel is at most 1,000 millimeters cubic. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the volume of a separation channel because such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  
Regarding claim 9, the combination of Haussecke and Litzen teaches the fluidic device of claim  1 wherein the second channel is adapted to introduce the second fluid flow non-parallel to the first fluid flow at the junction (see Figure 2 of Haussecke).
Regarding claim 10, the combination of Haussecke and Litzen teaches the fluidic device of claim 1 adapted to allow component phoresis (wherein the suffix -phoresis of Greek origin means migration)  across the separation channel, such as electrophoresis (see [0020], which recites “[a]ny particles (or molecules) suspended in the sample fluid of the center channel 12 upstream of the junction 18, migrate towards the center axis of the channel 12 as the fluid flows through and past the junction 18”).
Claims 7-8 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haussecke and Wahlund as applied to claim 1 above, and further in view of Jiang et al (US Publication 2004/0000519).
Regarding claim 7, the combination of Haussecke and Litzen teaches the fluidic device of claim 1. 
The combination does not teach a fluidic device having a  separation channel having a head wall at the upstream end of the channel at a junction, and the head wall has an outlet through which the first fluid flow is supplied by the first channel, and optionally, the outlet may be provided off center to the separation channel.
In the analogous art of providing field-flow fractionation methods and apparatus, Jiang et al teaches a separation channel (referred to as a flow channel 14 in the abstract) having a head wall (referred to as a depletion wall 18) at the upstream region  of  the channel (see Figure 2) , and the head wall (i.e. depletion wall 18) has an outlet (referred to as a orifice 12 in [0142]) through which a first fluid flow is supplied by a first channel  (referred to as orifice flow stream 22 in [0142]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the head wall outlet of Jiang into the fluidic device disclosed by the combination of Haussecke and Litzen for the benefit of introducing sample species-depleted carrier fluid into a flow channel through an orifice within a wall and avoiding eddy currents (see [0055], which recites “the liquid introduction orifice is preferably in the form of a slot, preferably aligned with its long axis perpendicular to the long axis of the flow channel, i.e. perpendicular to the direction of flow through the channel. Its size is preferably chosen so as to avoid eddy currents when introducing the sample species-depleted carrier fluid”). 
Regarding claim 8, teaches the fluidic device of claim 1 wherein the first channel (which corresponds to flow channel 14 of Jiang) has a substantially quadrilateral cross-section, such as rectangular, trapezoidal or square cross-section (see Figure 2 of Jiang).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Haussecke and Wahlund as applied to claim 1 above, and further in view of Yates (US Publication 2016/0266138).
Regarding claim 11, the combination of Haussecke and Litzen teaches the fluidic device of claim  1.
The combination of Haussecke and Litzen does not teach a fluidic device further comprising a flow separator at the downstream end of the separation channel. 
In the analogous art of providing a fluidic device for fluidic separation and detection, Yates teaches a fluidic device (referred to as a flow apparatus in [0032] including a flow separator at the downstream end of the separation channel (see [0404], which recites “the apparatus comprising a separation channel for first and second flows in contact, and a flow separator at the downstream end of the separation channel”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow separator of Yates into the fluidic device disclosed by Yates for the benefit of allowing the collection of components according to the size or charge-to-size ratio of the diverted part compared to the total width of the first or second fluid flow, and the part of the flow that is diverted (see [0101] of Yates, which recites “[t]he size of the components diverted will depend upon the location of the flow separator in the separation channel. The range of components that are diverted will depend upon the relative size of the diverted part compared to the total width of the first or second fluid flow, and the part of the flow that is diverted” and [0106] of Yates).
Regarding claim 12, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the flow separator is for diversion of a lateral part of the contacting fluid flows, such as for diversion of a lateral part of the contacting fluid flows that is off center of the separation channel (see [0199], of Yates, which recites “a separation channel for first and second flows, and the separation channel is in fluid communication with a downstream flow separator, and a detection zone which is downstream and in fluid communication with the flow separator, wherein the separation channel is adapted to permit lateral movement of components between first and second flows and the flow separator is adapted to divert a part of the first fluid flow, a part of the second fluid flow, or parts of the first fluid flow and the second fluid flow, from the separation channel”). 
Regarding claim 13, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the flow separator is for diversion of a vertical part of the contacting fluid flows (wherein a vertical part of a contacting fluid flow as in a part having an alignment such that the top is directly above the bottom at right angle to a horizontal plane is inherent in any lateral fluid flow as related to the side of channel or to sideways movement , see [0199] of Yates). 
Regarding claim 14, the combination of Haussecke, Litzen and Yates teaches the fluidic device of claim 11 wherein the flow separator is in fluid communication with a downstream labelling zone for labelling of a component in the diverted flow (see [0401] of Yates) and/or a downstream detection zone comprising an analytical device for analysis of the diverted flow (see [0219] of Yates), such as a device for diffusive sizing, wherein a labelling zone is provided upstream of and in fluid communication with the detection zone and downstream of and in fluid communication with the analysis device (see [0032] and [0219] of Yates). 
Regarding claim 15, the combination of Haussecke, Litzen and Yates teaches the fluidic device according to claim 1 wherein the fluidic device further comprises a flow separator at the downstream end of the separation channel for diversion of a part of the contacting fluid flows see [0199] of Yates), and the diversion channel is for diversion of a part of the lateral cross- section and/or the vertical cross-section of the contacting fluid flows (see 112(b)).
Regarding claim 16, the combination of Haussecke, Litzen and Yates  teaches the fluidic device according to claim 15, wherein the flow separator is provided off centre at the downstream end of the separation channel (see [0401] of Yates, which recites “FIG.5(B) is a close up view of the device of FIG. 5(A) showing the flow separator, which is located offset the longitudinal centre line of the small cross section channel”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/Primary Examiner, Art Unit 1797